DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements

		Claims 1-18 are pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-18 are directed to the statutory category of a device.
Regarding step 2A-1, Claims 1-18 recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of 

communicating data in real time, able to send and receive data from at least one other the data comprising for example information relating to planned or unplanned events…comprising vectorial and/or georeferenced geographical data, and non-georeferenced data, calculating an itinerary to be carried out, calculating said itinerary based on information transmitted, calculating an itinerary implementing at least one algorithm configured to calculate the optimal itinerary, according to configurable decision criteria stored, based on data stored, said algorithm being based on data, preferentially ranked data, from the database, such as stored public and private data comprising itineraries, events, and past situations, and/or present and past weather or news data
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of communicating/storing/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, the claims language encompass mere data manipulation. The claims state communicating data and calculating an optimal itinerary with respect to an algorithm. Determining an optimal itinerary can be done without the use of a computer and was done way before the technological age. 
The claims also deal with managing/tracking personnel with respect to itineraries and interacting with personnel such as a driver of a car, which deals with certain methods of organizing human activity ((business relations) managing personal behavior 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of microprocessor, device, modules, database, artificial intelligence algorithm, memory, social networks, system, communication terminal, man machine interface, and server. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe how the itinerary is displayed such as a map. Another example is how the system further looks at social media networks to determine events. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
microprocessor, device, modules, database, artificial intelligence algorithm, memory 
Claims 3 recites social networks
Claim 11 states system, terminal, man machine interface, modules, database 
Claim 18 recites server
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0044. 

When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation the calculation module.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the “a module for calculating” is “the calculation module.”

Claim 1 recites the limitation the reception module.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 states from the database. It is unclear if this referenced to “at least one database” or “a database” as stated previously in the claim. 
Claim 4 states said detected events. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 states the detection submodule. There is insufficient antecedent basis for this limitation in the claim.

Claim 2-18 are also rejected based on their dependencies and because they do not cure the deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 1, 2, 4, 5, 8-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US20160171452A1) in further view of Livnat et al. (US20190272509A1). 

Regarding claim 1, Brown teaches 


A device for managing itineraries for a group of people (See para 0010-In another embodiment, a computer implemented system comprises one or more computer processors and a non-transitory computer-readable storage medium.) This shows a device such as a computer system. (See para 0010-that when executed, control the one or more computer processors to be configured for receiving a request to schedule a sequence of interviews with a candidate, the request including a desired time range to schedule the sequence of interviews, identifying a desired list of interviewers to interview the candidate) This shows the system manages schedules/itineraries for a group of people such as interviewers with respect to an interview schedule. 
comprising program modules executable on one or more processing hardware components such as a microprocessor (See para 0010-In another embodiment, a computer implemented system comprises one or more computer processors and a non-transitory computer-readable storage medium. The non-transitory computer-readable storage medium comprises instructions, that when executed, control the one or more computer processors) This shows the instructions are executable on hardware components such as a processor which corresponds to a microprocessor. The system includes program modules such as communication server and interview scheduler seen in figure 1. 

wherein the device comprises:  a module for communicating data…able to send and receive data from at least one other communication module, the data comprising for example information relating to planned or unplanned events The module for communicating data corresponds to the communication server. The communication server 140 is able to send and receive data as seen in figure 1 by the way of the arrows. The data is able to send and receive data to another communication module such as the client device 120. The data that is received is in relation to unplanned event such as the interview parameters for setting up a sequence of interviews (See para 0024- Client 120 transmits meeting schedule parameters 220 to interview scheduler 150. Meeting schedule parameters 220 can include parameters which confine the scheduling of the sequence of meetings in the meeting schedule) In addition, the data that is sent to client device 120 can be for the planned events the system has determined to schedule. 

at least one database comprising vectorial and/or georeferenced geographical data, and non-georeferenced data (See figure 1, items 160 and 180)( See para 0023- System 100 further includes exchange server 170. Exchange server 170 can be configured to retrieve availability data of the interviewers. In one embodiment, the availability data can be retrieved from employee database 180) (See para 0028- For instance, interview scheduler 150 can filter through employees availability data 230 to identify availability data that satisfies location parameter 314. If location parameter 314 specifies that on-site interviews are desired, then 230 that is associated with employees working from home may not be considered.) This shows the availability data includes geographical data such as where the employee is working, the system needs the geographical data of the employee to satisfy the location parameter. The database also includes non-georeferenced data such as busy and available times seen in figure 4.  (See para 0032-For example, timeline 410 illustrates that employee A is busy during time period 412 and time period 414 but is available during other periods of time within the specified time frame.) 

a module for calculating an itinerary to be carried out, the calculation module calculating said itinerary based on information transmitted by the reception module The module for carrying out the calculating corresponds to the interview scheduler 150 in fig. 3. (See para 0024- In one embodiment, interview schedule 150 can retrieve employees availability data 230. The retrieved data can be used to dynamically generate a meeting schedule that complies with the meeting schedule parameters 220.) (See para 0025-In some embodiments, interview scheduler 150 can also retrieve and process candidate availability data 240 while generating proposed meeting schedules 250.) This shows schedules/itineraries are calculated, which is based on the data that is transmitted by the communication server 140 seen in figure 1. 

the module for calculating an itinerary implementing at least one…algorithm configured to calculate the optimal itinerary according to configurable decision criteria stored in memory, based on data stored in a database The system is trying to find the optimal schedule/itinerary based on the constraints/preferences by the scheduler. This is done by using an algorithm (See para 0031- In another embodiment, analysis engine 330 can perform an algorithm to solve a traveling salesman problem. Once the solutions have been found, interview scheduler 150 can be configured to output the solutions at step (4) (reference numeral 354).) The configurable decision criteria corresponds to the parameters which are stored in memory of the table seen in figure 5 and this also based on the data stored in a database such as databases seen in figure 1. 

Said…algorithm being based on data, preferentially ranked data, from the database, such as stored public and private data comprising itineraries, events, and past situations, and/or present and past weather or news data The algorithm run is based on ranked data such as how important the interviewers are with respect to interviewer data stored in the database. (See para 0020-. In some examples, a desired list of interviewers can include required interviewers and optional interviewers. ) (See para 0042-In another embodiment, the desired list of interviewers can be generated based on the role or position that the candidate is applying for. For example, process 600 can query a look up table by submitting the position which the candidate is applying for an in response to the query, receive the desired list of interviewers. The look up table can map different positions to interviewers that conduct interviews for the position. The interviewers can be employees who belong to the group which the candidate would be joining or can be employees having experience interviewing for specific qualities or traits which are prerequisites for the position.)  The examiner interprets these 500 can be configured to assist a manager or other employee of the organization in scheduling interviews with candidates for an open requisition.) Figure 5 also shows an organization specific webpage for paul smith with internal organization data that would not be available to the public. The data includes past situations and past events seen here (See para 0004-In one example, the availability data includes calendar data describing an appointment or a meeting that is associated with an interviewer.) (See para 0023-In response to a query for calendar events associated with an employee, exchange server 170 can retrieve availability data associated with the employee. The availability data can include existing calendar events associated with the interviewer) 

Even though Brown teaches transmitting and receiving data, it does not teach real time data, however Livnat teaches 

data in real time (See para 0013-his system comprises: an occupancy sensor located in an office space to identify or detect presence of a potential meeting participant; a participant's real-time location and behavioral parameter module executed in a portable electronic device carried by the potential meeting participant, wherein the participant's real-time location and behavioral parameter module accumulates and then transmits real-time location trend characteristics and real-time behavioral trend characteristics of the potential meeting participant 

Even though Brown teaches algorithm, it does not teach artificial intelligence algorithm, however Livnat teaches 

artificial intelligence algorithm (See para 0029- receive machine-determined (i.e. artificial intelligence-determined) dynamic and optimized assignment of a shared resource in a professional office environment) (See para 0035- The space reservation real-time optimization management system may also utilizes a rules engine, a hard-coded logic, and/or artificial intelligence (AI) models for autonomous machine-based detection and determination of real-time room availability and room and equipment resource assignment prioritizations.) 

Brown and Livnat are analogous art because they are from the same problem solving area of scheduling meetings and both belong to classification G06Q10/1095. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Browns’s invention by incorporating the method of Livnat because Brown would be able to use real time data to determine the most up to date itinerary/schedule. The real time data would account for changes in interviewers’ schedule and location when making the itinerary. Brown would also be able to use AI models when determining an optimal itinerary. Using AI models would help the system of Brown become more accurate over time and account for large complex data sets. 

Regarding claim 2, Brown further teaches 

wherein the database comprises vectorial and/or georeferenced geographical data, and non-georeferenced data, the data comprising information relating to events, the topography surrounding at least one terminal used by a member of the group and/or the group, or even information relating to the group. The database show information related to event with respect to the calendar. (See para 0023- Exchange server 170 can be configured to retrieve availability data of the interviewers. In one embodiment, the availability data can be retrieved from employee database 180. In one example, exchange server 170 can be an email and calendar server that is capable of managing both email and calendar events. In response to a query for calendar events associated with an employee, exchange server 170 can retrieve availability data associated with the employee. The availability data can include existing calendar events associated with the interviewer.) 

Regarding claim 4,  Brown further teaches 

said calculation module is configured to automatically rank said detected events according to criteria defined in relation to a mission of the group of people The mission/task is to have a meeting with the candidate and the system ranks the events according to criteria such as the parameters given to the system. (See 533 includes all four interviewers and thus is ranked higher than interview schedule 534 and 535 which include three of the four interviewers.) 

Regarding claim 5, Brown further teaches 

wherein the configurable decision criteria make it possible to add constraints for the calculation of the itinerary, for example preferences, passing points or checkpoints, information originating from a database relating to the personnel and in particular the state of each member of the personnel constituting, or who may constitute, the group, or complementary orders originating from a hierarchical level, for example bans. Brown teaches adding constraints for the calculation of the schedule/itinerary these include preferences such as location preference (See para 0005- In another example, the request further includes a location parameter configured to specify a location to conduct the sequence of interviews and generating the proposed interview schedule comprises filtering, by the processor, the availability data according to the location parameter and analyzing, by the processor, the filtered availability data to schedule the sequence of interviews.) 

Regarding claim 8, Brown further teaches 

wherein the calculation module is configured to send and order the display of different types of information and mission orders. The system of Brown sends the display of the interview schedule based on the order seen from the scheduler. (See figure 5). 


Regarding claim 9, Brown further teaches 

wherein the data used by the calculation module is extracted from private databases containing same, and selected from private data such as the past routes of patrols in order to determine the duration of the patrol based on the perimeter to be covered, past events noted and recorded in the communication system, sensitive sites stored in memory and located within the patrol's perimeter, the relevance of the patrol members based on data from the personnel database, the number of kilometers already covered by the personnel of the group provided by the terminal of at least one member of the group, the topography of the ground provided by vectorial geographical databases, and public data such as weather or for example the current state of planned or unpredicted events, this data being recovered by an interface connected to the Internet, or specific databases. Private databases is already seen above and data includes past events noted and recorded in the communication system as seen here (See para 0023- System 100 further includes exchange server 170. 170 can be configured to retrieve availability data of the interviewers. In one embodiment, the availability data can be retrieved from employee database 180. In one example, exchange server 170 can be an email and calendar server that is capable of managing both email and calendar events. In response to a query for calendar events associated with an employee, exchange server 170 can retrieve availability data associated with the employee. The availability data can include existing calendar events associated with the interviewer), this shows past/existing events that are noted and recorded by the communication system and sent to the interview scheduler. 

Regarding claim 10, Livnat further teaches 

wherein the detection sub-module is configured to perform textual and/or contextual analyses to detect planned and/or unplanned events. (See para 0034- Furthermore, RSVP status of the attendees may be provided directly, or deduced from machine-determined autonomous analysis of email replies (e.g. “I'll be at the meeting”), text messages, and attendees' calendars (e.g. indicating where they may be present).) This shows text analysis is done to determine a planned event the attendee plans to attend. 

Brown and Livnat are analogous art because they are from the same problem solving area of scheduling meetings and both belong to classification G06Q10/1095. It would have been obvious to one of ordinary skill in the art before the effective filing date 

Regarding claim 11, Brown teaches 


An itinerary management system comprising the device for managing itineraries of a group of people according to claim 1
the system further comprising a communication terminal, preferably a mobile communication terminal carried by at least one user forming part of said group of people (See item 120 which is client device) (See para 0021-  Client 120 can be a terminal which can be utilized by employee 110. Client 120 (along with other clients) can make up the frontend. System 100 further includes communication server 140. Communication server 140 is configured to communicate with client 120 (and multiple other clients) through internet 130.) (See para 0047- Computer system 710 may be coupled via bus 705 to a display 712, such as a cathode ray tube (CRT) or liquid crystal display (LCD), for displaying information to a computer user. An input device 711 such as a keyboard and/or mouse is coupled to bus 705 for communicating information and command selections from the user to processor 701. ) Computer system is mobile because it can be moved. 

the communication terminal comprising: a module for communicating data … able to send and receive data from at least one other communication module, the data comprising for example information relating to planned or unplanned events, The module for communicating data corresponds to the communication server. The communication server 140 is able to send and receive data as seen in figure 1 by the way of the arrows. The data is able to send and receive data to another communication module such as the client device 120. The data that is received is in relation to unplanned event such as the interview parameters for setting up a sequence of interviews (See para 0024- Client 120 transmits 220 to interview scheduler 150. Meeting schedule parameters 220 can include parameters which confine the scheduling of the sequence of meetings in the meeting schedule) In addition, the data that is sent to client device 120 can be for the planned events the system has determined to schedule. 

a man-machine interface (MMI) application comprising a graphic display module for the itinerary calculated by the calculation module, configured to display on said communication terminal said itinerary and/or information received from the device Figure 5 shows a MMI which has a graphic display module that shows the itinerary such as item 530. 

at least one database comprising vectorial and/or georeferenced geographical data, and non-georeferenced data (See figure 1, items 160 and 180)( See para 0023- System 100 further includes exchange server 170. Exchange server 170 can be configured to retrieve availability data of the interviewers. In one embodiment, the availability data can be retrieved from employee database 180) (See para 0028- For instance, interview scheduler 150 can filter through employees availability data 230 to identify availability data that satisfies location parameter 314. If location parameter 314 specifies that on-site interviews are desired, then employee availability data 230 that is associated with employees working from home may not be considered.) This shows the availability data includes geographical data such as where the employee is working, the system needs the 410 illustrates that employee A is busy during time period 412 and time period 414 but is available during other periods of time within the specified time frame.) 

the data comprising, for example, information relating to events, the topography surrounding at least one terminal used by a member of the group and/or the group, and data relating to the group. (See para 0023-  In one example, exchange server 170 can be an email and calendar server that is capable of managing both email and calendar events. In response to a query for calendar events associated with an employee, exchange server 170 can retrieve availability data associated with the employee. The availability data can include existing calendar events associated with the interviewer.) This shows data that is information for events and group data since it is dealing with group of attendees at the meeting. The data also shows topography/area such as were the person is working (home onsite)  (See para 0028-  For instance, interview scheduler 150 can filter through employees availability data 230 to identify availability data that satisfies location parameter 314. If location parameter 314 specifies that on-site interviews are desired, then employee availability data 230 that is associated with employees working from home may not be considered) (See para 0030- If location parameter 314 has been received, then interview scheduler 150 filter the availability data queried 230 for availability data which is associated with location parameter 314. For example if location parameter 314 is set to on-site, then query engine 320 can filter the availability data so that the results describe on-site availability and results related to online or on the phone can be filtered out) 

Even though Brown teaches transmitting and receiving data, it does not teach real time data, however Livnat teaches 

data in real time (See para 0013-his system comprises: an occupancy sensor located in an office space to identify or detect presence of a potential meeting participant; a participant's real-time location and behavioral parameter module executed in a portable electronic device carried by the potential meeting participant, wherein the participant's real-time location and behavioral parameter module accumulates and then transmits real-time location trend characteristics and real-time behavioral trend characteristics of the potential meeting participant to a space reservation real-time optimization management module executed in a computer server; ) This shows real time data. 


Brown and Livnat are analogous art because they are from the same problem solving area of scheduling meetings and both belong to classification G06Q10/1095. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Browns’s invention by incorporating the 

Regarding claim 12, Brown further teaches


wherein the application of the terminal further comprises a module for the manual input of data or events, for example of unplanned events, by the user of the terminal, the communication terminal preferably being configured to send said data or event to the itinerary management device. (See figure 5) This shows module for manual inputs for the event of the interview schedules, this is done with a user of a terminal. This sends the data to the system, so the system can find an optimal itinerary/schedule. 

Regarding claim 13, Livnat further teaches

wherein the terminal further comprises a module for calculating the position of said terminal, configured to calculate in real time the position of a user of the device via their terminal and, for example, locate them on their route or even orient a map relative to the position, orientation and/or movement of the user (See para 0046- Furthermore, the participants' real-time location and behavioral characteristics analysis module for space reservation recommendation (209) is configured to receive and accumulate potential meeting participants' real-time location and behavioral characteristics information from occupancy sensors, environmental sensors, online calendar records, employee records, email or text message communications, location tracking from potential meeting participants' portable electronic devices, and/or other sensory or contextual information sources.) This shows the system calculates position of the said terminal in real time. (See para 0047- analysis module for space reservation recommendation (209) is able to continuously monitor and analyze any changes to participants' real-time locations and behavioral characteristics, in an effort to elicit material information (e.g. commonly-visited location trends, average physical distances between a potential space for reservation and real-time locations of potential participants, frequency of meetings among potential participants, employee grade levels, etc.)  This system can locate a user such as on their location trends/common routes. 

Brown and Livnat are analogous art because they are from the same problem solving area of scheduling meetings and both belong to classification G06Q10/1095. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Browns’s invention by incorporating the method of Livnat because Brown would be able to use real time data to determine the most up to date itinerary/schedule. The real time data would account for changes in 

Regarding claim 14, Brown further teaches 


wherein the module for calculating the position of said terminal is configured to send said position of the terminal to the itinerary management device, by sending data via the communication module of the terminal. (See para 0030- If location parameter 314 has been received, then interview scheduler 150 filter the availability data queried from employees availability data 230 for availability data which is associated with location parameter 314. For example if location parameter 314 is set to on-site, then query engine 320 can filter the availability data so that the results describe on-site availability and results related to online or on the phone can be filtered out) This shows position of user such as at home or on site is sent to the system through the communication server as seen in figure 1. 

Regarding claim16, Brown further teaches 

wherein the graphic display module is configured to display different types of information and mission orders. The system of Brown displays information and mission of the interview to schedule. (See figure 5). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US20160171452A1) in further view of Livnat et al. (US20190272509A1) in further view of Bellary (US20190164135A1) 

Regarding claim 3, the arts above teach the limitations of claim 1, however they do not teach 
wherein the calculation module comprises an event detection sub-module configured to be able to access, via the Internet, different networks, in particular social networks, or other sources of public or private information to detect planned and unplanned events, to collect data from the detected events, and to record them in the database of the device, for example by extraction and analysis of public or private data such as those originating from social networks or messages.
However Belarry teaches wherein the calculation module comprises an event detection sub-module configured to be able to access, via the Internet, different networks, in particular social networks, or other sources of public or private information (See para 00030- Event manager 218 utilizes event data retriever 226 to crawl, for example, the Internet and other public and private networks, and retrieve information corresponding to event input data 220. In this 226 retrieves web search data 228 and social media data 230. ) This shows the event manager corresponds to the event detection submodule and access different networks such as social media networks. 
to collect data from the detected events, and to record them in the database of the device, for example by extraction and analysis of public or private data such as those originating from social networks or messages. (See para 00030- Event manager 218 utilizes event data retriever 226 to crawl, for example, the Internet and other public and private networks, and retrieve information corresponding to event input data 220. In this example, event data retriever 226 retrieves web search data 228 and social media data 230…Social media data 230 represent information corresponding to event input data 220 collected by event data retriever 226 while searching a set of social media web sites…information regarding social media users that have previously attended events that are the same or similar to the planned event; information regarding social media users that are available (e.g., nothing scheduled in their posted electronic calendars) during the proposed date for the planned event; and the like) the data retriever collects data from social networks as seen above, the collected data includes events such as past events attended, it also teachers recording them seen here (See para 0021-Further, storage 108 may store identifiers for a plurality of client device users; information, such as, for example, dates, times, locations, and attendance records, corresponding to a plurality of different past events; a plurality of different target 

Brown and Bellary are analogous art because they are from the same problem solving area of scheduling meetings and both belong to classification G06Q10/1095. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Browns’s invention by incorporating the method of Bellary because Brown would be able to use social media data to book interview schedules as well. Having social media data would give the system of Brown more information about the candidate and interviewers and the scheduling can be done based on this public social media data. This gives the system of Brown more data to work with when scheduling meetings. 

Claim 6, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US20160171452A1) in further view of Livnat et al. (US20190272509A1) in further view of Mankovskii (US20190303879A1). 


Regarding claim 6, the arts above teach the limitations of claim 1, however they do not teach 
wherein the data received and sent by the device is encrypted, the device further comprising an encryption and decryption module to decrypt the data received and to encrypt the data sent.
Brown teaches receiving and sending data but does not teach encrypting and decrypting. 
However Mankovskii teaches wherein the data received and sent by the device is encrypted, the device further comprising an encryption and decryption module to decrypt the data received and to encrypt the data sent (See para 0026-  In various embodiments, meeting information 110 is encrypted (e.g., by recording device 104, computing device 108) before being sent to computer system 120.)(See para 0039- Security module 220 is configured to perform various security operations for computer system 120. In various embodiments, such security operations include but are not limited to decrypting received meeting information 110 and/or recording confirmation command 112 and encrypting stored recorded meetings 240 and/or meeting metadata 250… This may be accomplished, for example, by encrypting the recorded meetings 240 and meeting metadata 250 associated with the first entity such that only the first entity has the ability to decrypt the recorded meetings 240 and meeting metadata 250 associated with it.) This shows data that is received such as from recording device and sent to computer system is encrypted. Decryption is also shows because the system decrypts received information. The security module corresponds to the encryption/decryption module. 

Brown and Mankovskii are analogous art because they are from the same problem solving area of scheduling meetings and both belong to classification G06Q10/1095. It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 17, the arts above teach the limitations of claim 11, however they do not teach 
each communication module comprises an encryption module configured to encrypt data to be sent via the communication module and to decrypt encrypted data received by the communication module.
 Brown teaches receiving and sending data but does not teach encrypting and decrypting. 
However Mankovskii teaches each communication module comprises an encryption module configured to encrypt data to be sent via the communication module and to decrypt encrypted data received by the communication module. (See para 0026- In various embodiments, meeting information 110 is encrypted (e.g., by recording device 104, computing device 108) before being sent to computer system 120.)(See para 0039- Security module 220 is configured to perform various security operations for computer system 120. In various embodiments, such security operations include but are not limited to decrypting received meeting information 110 and/or recording confirmation command 112 and encrypting stored recorded meetings 240 and/or meeting metadata 250… This may be accomplished, for example, by encrypting the 240 and meeting metadata 250 associated with the first entity such that only the first entity has the ability to decrypt the recorded meetings 240 and meeting metadata 250 associated with it.) This shows data that is received such as from recording device and sent to computer system is encrypted. Decryption is also shows because the system decrypts received information. The security module corresponds to the encryption module. 

Brown and Mankovskii are analogous art because they are from the same problem solving area of scheduling meetings and both belong to classification G06Q10/1095. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Browns’s invention by incorporating the method of Mankovskii because Brown would be able to decrypt and encrypt data. This would make the system of Brown more robust and secure since data would be encrypted and private to those not allowed to see the data.
 
Regarding claim 18, the arts above teach the limitations of claim 11, however Brown further teaches  


the system further comprising a secure communication server configured to be a relay gateway between the itinerary management device and a plurality of communication terminals (See figure 1) The communication server 140 acts a relay gateway between the management device such as the exchange server and interview scheduler and the plurality of terminals such as terminals 120. 

the server comprising a communication module configured to send data of the calculated itinerary to a plurality of communication modules of a plurality of terminals (See para 0040- In some embodiments, the employee can select a proposed interview schedule from proposed interview schedules window 530. The interview scheduler can generate an alert for a missing interviewer in the selected interview schedule. The alert can be provided to the missing interviewer in hopes that the missing interviewer can update his or her availability such that the missing interviewer can be added to the selected interview schedule. In one embodiment, the interview scheduler can provide to the missing interviewer one or more proposed time slots. The missing interviewer can review the proposed time slots and if possible, accept one of the proposed time slots. ) (See para 0021- Client 120 (along with other clients) can make up the frontend. System 100 further includes communication server 140. Communication server 140 is configured to communicate with client 120 (and multiple other clients) through internet 130.) This shows the communication server can send optimal itinerary to plurality of terminals. 



Brown teaches receiving and sending data and terminals but does not teach encrypting and decrypting. 

However Mankovskii teaches and an encryption and decryption module configured to encrypt data to be sent to the device and to the terminal and to decrypt encrypted data received from the device and from the terminal. (See para 0026- In various embodiments, meeting information 110 is encrypted (e.g., by recording device 104, computing device 108) before being sent to computer system 120.)(See para 0039- Security module 220 is configured to perform various security operations for computer system 120. In various embodiments, such security operations include but are not limited to decrypting received meeting information 110 and/or recording confirmation command 112 and encrypting stored recorded meetings 240 and/or meeting metadata 250… This may be accomplished, for example, by encrypting the recorded meetings 240 and meeting metadata 250 associated with the first entity such that only the first entity has the ability to decrypt the recorded meetings 240 and meeting metadata 250 associated with it.) This shows data that is received such as from recording device and sent to computer system is encrypted. Decryption is also shows because the system decrypts received information. The security module corresponds to the encryption module. 

Brown and Mankovskii are analogous art because they are from the same problem solving area of scheduling meetings and both belong to classification G06Q10/1095. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Browns’s invention by incorporating the method of Mankovskii because Brown would be able to decrypt and .
 
Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US20160171452A1) in further view of Livnat et al. (US20190272509A1) in further view of Sahadi (US20190095454A1). 


Regarding claim 7, the arts above teach the limitations of claim 1, however they do not teach 
wherein the calculation module provides the itinerary in the form of a graphical command or a map, comprising colored dots or symbols, for example connected to one another, which indicate on the graphic or the map particular places or events

However Sahadi teaches wherein the calculation module provides the itinerary in the form of a graphical command or a map, comprising colored dots or symbols, for example connected to one another, which indicate on the graphic or the map particular places or events (See fig. 4 which shows a map with places and it is shown with colored symbols) (See para 0063-For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user.) 


Brown and Sahadi are analogous art because they are from the same problem solving area of schedules/itineraries and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Browns’s invention by incorporating the method of Sahadi because Brown could also provide a map of the schedule with differing locations for the interview to happen, this could be sent to the interviewers so they have an idea of time and locations for the interview schedule. 

Regarding claim 15, the arts above teach the limitations of claim 11, however they do not teach 

wherein the graphic display module provides the itinerary in the form of a graphical command or a map, comprising colored dots or symbols, for example connected to one another, which indicate on the graphic or the map particular places or events.

However Sahadi teaches wherein the graphic display module provides the itinerary in the form of a graphical command or a map, comprising colored dots or symbols, for example connected to one another, which indicate on the graphic or the map particular places or events.

 (See fig. 4 which shows a map with places and it is shown with colored symbols) (See para 0063-For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user.) 


Brown and Sahadi are analogous art because they are from the same problem solving area of schedules/itineraries and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Browns’s invention by incorporating the method of Sahadi because Brown could also provide a map of the schedule with differing locations for the interview to happen, this could be sent to the interviewers so they have an idea of time and locations for the interview schedule.







Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Jaygarl et al. (US20170046637A1) Discloses An apparatus and method for providing adaptive travel itineraries are provided. The apparatus includes an electronic device. The method includes receiving at least one piece of first itinerary information generated by an external device based on first situation information, acquiring second itinerary information generated by changing at least a part of the first itinerary information based on at least one of a user and second situation information, and providing the second itinerary information to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUSTAFA IQBAL/Examiner, Art Unit 3683